DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
Claims 1-3, 5-19, 22-26, 29, and 32 are pending in the application, claims 10-18 are withdrawn from consideration.  Claims 4, 20, 21, 27, 28, 30, 31, and 33 have been cancelled.
Amendments to the claims 1, 19, and 22, filed on 30 November 2020, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 30 November 2020, regarding the objections and 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The objections and rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-18 directed to a non-elected without traverse.  Accordingly, claims 10-18 have been cancelled.

Drawings
The drawings were received on 30 November 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hopper on 8 January 2021.
The application has been amended as follows: 
Please replace claims 10-18 and 22 in their entirety as re-written below.

Claims 10-18 (Canceled)

Claim 22 (Currently Amended):  The material of claim 19, wherein the polymer layer (A) causes elastic recovery of the shape memory material from the temporary shape to the permanent shape upon heating of the shape memory material above a switching temperature of the polymer layer[[layers]] (B).


Allowable Subject Matter
Claims 1-3, 5-9, 19, 22-26, 29, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102(a) rejections in the Office Action mailed 31 July 2020.
With regards to the closest prior art of record Topolkaraev (US 2004/0089412 A1):  The indicated prior art, while providing for --a multilayered composite shape memory material--; does not provide any disclosure or teachings for a person to have made --the first polymer layer extending parallel to the second polymer layer-- {instant claim 1} or --the layer (A) extending parallel to the layer (B)-- {instant claim 19}.  (The allowable subject matter pertains to having two polymer layers that extend parallel to one another prior to and in response to at least one temperature induced shape transition.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Topolkaraev with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Topolkaraev in such a way as to meet the claimed invention.
In regards to the interpretation of the subject matter of claim 19.  Instant claim 19 recites --at least two alternating layers (A) and (B) represented by formula (AB)x, where x=2n, and n is in the range of from 1 to 18-- on lines 6 to 7, which has been interpreted to have at least the alternating layer structure of "ABAB".  Furthermore, regarding the limitation of claim 19 that recites --layer (A) is comprised of polymer component (a) and layer (B) is comprised of polymer component (b)-- on lines 8 to 9, it has been each layer (A) is comprised of the polymer component (a), and that each layer (B) is comprised of the polymer component (b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781